Case 18-10512-KBO Doc 2019 Filed 10/15/20 Page 1of2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

Zohar III, Corp., et al.,) Case No. 18-10512 (KBO)
Debtors. Jointly Administered

Ref. Sealed Docket Nos. 911, 1200 1915, 1916

Nee eee oe eS

 

ORDER DETERMINING DISPUTE BETWEEN THE DEBTORS AND
PATRIARCH PARTNERS MANAGEMENT SERVICES, LLC
RELATED TO PENDING OASIS TRANSACTION

Upon the Motion of the Debtors for an Order Determining Dispute Between the Debtors
and Patriarch Partners Management Services, LLC Related to Pending Oasis Transaction
(the “Motion”) [Docket No. 1130],? of the above-captioned debtors and debtors-in-possession
(collectively, the “Debtors”); and the Court having jurisdiction to consider the Motion and the
relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order
of Reference from the United States District Court for the District of Delaware, dated as of
February 29, 2012; and consideration of the Motion and the requested relief being a core
proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue being proper before this Court pursuant
to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided,
and it appearing that no other or further notice need be provided; and the Court having held a

hearing to consider the Motion and all related filings on September 14, 2020 (the “Hearing”); and

 

1 The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
II, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261) (“Zohar
Ill’), Zohar II 2005-1, Limited (8297) (“Zohar IT’), and Zohar CDO 2003-1, Limited (5119) (“Zohar IIT”). The
Debtors’ address is 3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036.

 

? All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Motion.
Case 18-10512-KBO Doc 2019 Filed 10/15/20 Page 2 of 2

the Court having found and determined that the relief sought in the Motion is in the best interests
of the Debtors’ estates, their creditors, and other parties in interest and that the legal and factual
bases set forth in the Motion establish just cause for the relief granted herein; and after due
deliberation and sufficient cause appearing therefor, for the reasons set forth on the record at the
hearing held on October 14, 2020, it is hereby ORDERED:

1. The Motion is GRANTED.

2. Within two (2) business days of entry of this order, PPMG shall refund to the
Debtors the $3,798,240.92 million Transaction Fee paid in connection with the LVD Transaction.

3. This Court shall retain jurisdiction over any and all matters arising from the
interpretation or implementation of this Order.

Dated: October 15, 2020
Wilmington, Delaware Ka } O (

THE HONORABLE KAREN B. OWENS
UNITED STATES BANKRUPTCY JUDGE

 
